Marston, C. J.
Mrs. Eggemann brought this action to recover an amount of money due her upon a conveyance of *431certain lands to the plaintiff in error. That an agreement of sale was made, a deed drawn and executed in accordance therewith, which passed into the custody of the grantee, and a check drawn by him for the money consideration to be paid, was not disputed on the trial. The important matter in controversy related to the question of delivery of the deed. Was there evidence tending to show a delivery? That there was such evidence given on the part of plaintiff must be conceded, and the subsequent conduct of the grantee in perfecting Iris mortgage title, under the State certificates, supports the plaintiff’s theory, or else shows that the whole transaction was in pursuance of a plan adopted by Martz to enable him to get possession of the part-paid certificates.
An examination of the record fails to show any error committed in the charge of the court, of which plaintiff in error could complain. Nor do we discover any error in the rejection of the foreclosure proceedings. The record does not show when such proceedings were commenced or what part they could play in the question as to whether there had been a delivery of the deed or not, and we are not'satisfied that such proceedings could be shown for any purpose in this case.
The judgment must be affirmed with costs.
The other Justices concurred.